Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
Filed 03/23/21   Case 21-21012   Doc 1
